DETAILED ACTION
Information Disclosure Statement
The information disclosure statements have been received and considered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1,2,10-15,18,20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bauer 10,050,579 in view of CN 108253058 and Modrezejewski et al. U.S. 2015/0369326 (U.S. Pub ‘326)..
Regarding claim 1 Bauer shows in figures 1-7 (see fig 7): a bearing housing 3, a bearing 2 disposed in the housing, a bearing damper 4,5 comprised of wire mesh, and a compression ring 6/7 to be moved in the axial direction to adjust the stiffness of the bearing.  Presumably one of the bearing/damper arrangements 2,4 in the embodiments of 1-6 could be applied in the device of figure 7.
Lacking however is a showing of the means for applying the axial force to the ring 6 in figures 3 or 4.  Note the direction of the arrow at 11.  Also lacking is a more complete illustration of the damping/bearing system.
The reference to CN ‘058 shows such a means at 9 in a structurally similar bearing arrangement to that of Bauer.
The reference to U.S. Pub ‘326 is relied upon (with respect to claim 1) to provide a better illustration of what a more complete adjustable shaft damping device looks like in figures 4-6.  See for instance figure 4 and note in figure 5 the housing 502, bearing 508 and bearing damper 504a,504b.  This arrangement is presumably what Baur looks like (complete) in the axial direction.
One having ordinary skill in the art before the effective filing date of the invention would realize that an actuator of some type, as taught by CN ‘058 at 9, is needed to apply the axial force in the direction of arrow 11 (figs 3,4) to the compression ring 6 in Bauer to adjust the compression amount to the wire mesh damper arrangement at 4. 
	Regarding claim 2, as modified above, these limitations are met.
	Regarding claim 10 note the sensor arrangement at 8 in Bauer.  Also note the vibration control system in U.S. Pub ‘326 at 406-412.  
	Regarding claim 11 note the computing unit 14/15 connected to the sensor 8 in figure 7 of Bauer.  Also some type of vibration control system, as is notoriously well known in the art (as per U.S. Pub ‘326 at 406-412) could be employed in Bauer to adjust the compression force applied to the compression ring 6/7 arrangement to achieve a predetermined amount of stiffness to control vibrations on the shaft, as feedback from the sensor 8.
	Regarding claim 12 these limitations are fairly suggested by Bauer at 4.
	Regarding claim 13 Bauer, as modified above by U.S. Pub ‘326, meets the claimed requirements since some sort of active feedback control system could be employed in Bauer, as taught by U.S. Pub ‘326 at 406-412.
	Regarding claims 14, 15, 18, 20, as modified above, Bauer meets the claimed requirements.
Allowable Subject Matter
Claims 3-9,15-17,19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657